Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This Final office action is in response to the application filed on November 9, 2020 and the amendments to the claims filed on December 15, 2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 21-40 are directed to a system, method, or product which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent method Claim 21 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 28 and system Claim 35.  Claim 21 recites the limitations of receiving an image of a vehicle; matching a type of the vehicle in the image to one or more vehicles in a database, the database including vehicles of at least one dealership inventory, wherein the matching comprises: inputting the image to a first layer of a neural network; extracting, from an output of the first layer of the neural network, machine learning features indicating characteristics of the vehicle; inputting the extracted machine learning features to a second layer of the neural network; determining attributes of the vehicle from an output of the second layer of the neural network; and identifying the one or more vehicles in the database having associated attributes matching the determined attributes, wherein the associated attributes are extracted from images of the one or more vehicles using the neural network or another neural network; retrieving vehicle information of the identified one or more vehicles from the database;-2-Application No.: 17/092,578 Attorney Docket No.: 05793.3719-02000providing an output based on the vehicle information; and displaying the output.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Matching a vehicle to one or more vehicles in a database and then displaying those results recites a commercial or legal interaction (advertising, marketing or sales activities, or behaviors; business relationships).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or legal interaction (advertising, marketing or sales activities, or behaviors; business relationships), then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The client device and database in Claim 21, the client device, processor, and database in Claim 28, and a processor and client device in Claim 35 is just applying generic computer components to the recited abstract limitations.  The extracting, determining, and identifying in Claims 21 and 28 and the extracting and determining in Claim 35 appears to be just software.  Claims 28 and 35 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite client device and database in Claim 21, the client device, processor, and database in Claim 28, and a processor and client device in Claim 35. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 21, 28, and 35 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0042, 0053, 0057] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Thus claims 21, 28, and 35 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 22-27, 29-34, and 36-40 further define the abstract idea that is present in their respective independent claims 21, 28, and 35 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 22-27, 29-34, and 36-40 are directed to an abstract idea.  Thus, the claims 21-40 are not patent-eligible.

	
Response to Arguments
Applicant's arguments filed December 15, 2021 have been fully considered but they are not persuasive.
Applicant’s arguments regarding the 35 USC 101 rejections of record (Remarks, pages 10-19) have been fully considered however they are not found persuasive.

Specifically, applicant’s argue that the claims are not directed towards an abstract idea (Remarks, pages 10-12), are not commensurate with the scope of the claim language.  The claim recites matching a vehicle to one or more vehicles in a database and then displaying those results which recites a commercial or legal interaction (advertising, marketing or sales activities, or behaviors; business relationships), which falls under the category of Certain Methods of Organizing Human Activity.  Therefore, the claims are directed towards an abstract idea.

Applicant’s arguments that the prior office action, “fails to “point to the specific claim limitation(s) that recites (i.e., sets forth or describes) the judicial exception [and] explain why those claim limitations set forth or describe a judicial exception” (emphasis added by applicant; Remarks, pages 12-13) are not persuasive.  Specifically, applicant filed on November 9, 2020 to be a part of the First Action Interview Program Pilot and therefore opted in to the use of the PTOL-413FA form which allows for a short explanation of the rejection and a brief expanded portion of the rejection.  It was by applicant’s choice that the prior office action did not contain each and every claim limitation and explanations as to why they describe a judicial exception.  Therefore, a proper rejection was made by the examiner and has now been expanded upon since this subsequent office action allows for a full explanation.

Applicant’s arguments that the claims integrate an alleged judicial exception into a practical application of, “improving image attribute matching through steps involving, in part, a multi-layer neural network” (Remarks, pages 13-15), have been fully considered, however they are not persuasive.  Specifically, these arguments are not commensurate with the scope of the claims or the specification.  The claims recite retrieving vehicle information and displaying it for the user, there is no recitation of an improvement or details of image attributes being matched.  Further, the specification is silent as to any recitations of improving image attribute matching steps.  

Applicant’s arguments that the claims amount to significantly more than the abstract idea, citing BASCOM (Remarks, pages 15-17), are acknowledged.  In Bascom, the court held that the inventive concept consisted of installing a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user.  However, the current claims to do not perform any such filtering action (or its equivalent) that is location specific and user specific.  Further, the claims fail to set forth a specific combination of elements in specific locations but rather disclose known components functioning in their known capacity in their known locations.   Hence, Bascom does not apply here.

Applicant’s arguments that the examiner has not met the burden of proof in accordance with the Berkheimer memo (Remarks, pages 17-19) are acknowledged, however they are not persuasive. The Berkheimer memo sets forth that an examiner’s burden is met with, “A citation to an express statement in the prosecution or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional elements(s). A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 USC 112(a)” (Berkheimer Memo, page 3). However, in the instant case, applicant elected to be a part of the First Action Interview Pilot Program, and therefore opted in to the use of the PTOL-413FA form which allows for a short explanation of the rejection and a brief expanded portion of the rejection.  The expanded 35 USC 101 rejection has been provided above, in accordance with the aspects of this program.  Please see cited paragraphs [0042, 0053, 0057]), as advanced above.  Therefore, the claims are not found to include significantly more and the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY M MAGUIRE whose telephone number is (571)272-6039. The examiner can normally be reached Monday to Friday 8:30 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Lindsay Maguire
2/3/21
/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693